BILLINGS, Judge.
Prison inmate Page’s petition for a writ of habeas corpus in the Missouri Court of Appeals, Western District, against Warden Donald W. Wyrick, resulted in an order which directed that in default of the Board of Probation and Parole conducting a hearing on its action extending petitioner Page’s parole date, the Board of Probation and Parole grant him an administrative parole.
Respondent Wyrick moved to transfer the case to this Court and concurrent with that application filed a petition for a writ of certiorari. We ordered the two proceedings consolidated in this Court and now consider the same as an original proceeding in habeas corpus. We quash the writ and remand custody of petitioner to respondent warden.
Petitioner was committed to respondent warden’s custody in December, 1977, under judgments and concurrent sentences of 10 and 12 years. Because there has not been a legally authorized commutation or reduction in petitioner’s sentences his continued custody by respondent warden is not unlawful and the writ heretofore issued by the court of appeals is quashed and petitioner remanded to respondent warden’s custody under the committing judgments and sentences.
All concur.